Citation Nr: 0930580	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  04-19 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
chondromalacia, left knee.


REPRESENTATION

Veteran represented by:  Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel







INTRODUCTION

The Veteran had active duty service from January 1967 to 
January 1971 and from March 1971 to March 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In a December 2006 decision, the Board denied a rating in 
excess of 20 percent for left knee chondromalacia.  The Board 
also granted a separate 10 percent evaluation for arthritis 
and instability of the left knee.  The Veteran appealed the 
December 2006 decision to the United States Court of Appeals 
for Veterans Claims (Court).  

In a January 2009 memorandum decision, the Court vacated the 
Board decision that denied a rating in excess of 20 percent 
for left knee chondromalacia and remanded the matter to the 
Board for adjudication consistent with the Court's decision.  

The Court's decision instructed the Board to clarify the 
award of a separate 10 percent evaluation for arthritis.  The 
Board's December 2006 decision determined that separate 
evaluations were warranted under Diagnostic Codes 5003 and 
5257, pursuant to VAOPGCREC 23-97 and VAOPGCREC 9-98.  Thus, 
the separate 10 percent evaluation awarded in the December 
2006 decision is assigned according to Diagnostic Code 5003.  
The 20 percent evaluation currently on appeal is assigned 
pursuant to Diagnostic Code 5257.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In the December 2006 decision, the Board determined, that, 
although VA examiners had noted instability of the left knee, 
the VA examination reports did not indicate that the 
instability of the knee was severe, such that a 30 percent 
rating could be awarded under Diagnostic Code 5257.  The 
Board's conclusions were based upon VA examinations conducted 
in December 2003 and September 2004.  The December 2003 VA 
examination noted that the Veteran had "left lower leg 
instability secondary to deconditioning and muscle atrophy."  
On VA examination in September 2004, the VA examiner 
indicated that the "left leg seemed unstable giving way."  
The December 2003 and September 2004 VA examinations did not 
specifically characterize the instability of the knee as 
slight, moderate or severe.  The Court, citing Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007), found that the VA 
examinations the Board relied on in the December 2006 
decision did not provide sufficient detail for the Board's 
conclusion that the Veteran's knee did not exhibit severe 
instability.  Because the VA examinations did not contain 
sufficient detail, the Board finds that a new VA examination 
is necessary to determine the severity of the Veteran's left 
knee instability.  

In addition, the Veteran has not been provided with VCAA 
notice that satisfies the requirements of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Such notice should be 
furnished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the severity of 
his service-connected left knee 
chondromalacia.  The claims file must be 
provided to the examiner for review in 
conjunction with the examination, and the 
examination report should indicate that 
the claims file was reviewed.  The 
examiner should determine whether the 
Veteran has recurrent subluxation or 
lateral instability of the knee, and if 
so, whether it is slight, moderate or 
severe.  

2.  Send the veteran a VCAA notice that 
complies with the Court's holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37.  
This notice should advise the veteran of 
the requirement of medical or lay evidence 
demonstrating a worsening or increase in 
severity of his service-connected knee 
disabilities and the effect that worsening 
has on employment and daily life.  This 
notice should include the specific 
criteria for a rating higher than 20 
percent under the rating criteria 
pertaining to the knee and the leg, to 
include diagnostic codes 5256 through 
5263.

3.  Following the requested development, 
the veteran's claim should be 
readjudicated based upon all of the 
evidence of record. If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case and 
should have an applicable opportunity to 
respond. The case should then be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



